Title: From George Washington to John Durkee, 20 April 1781
From: Washington, George
To: Durkee, John


                        
                            Sir
                            Head Quarters New Windsor April 20th 1781
                        
                        I was surprised to find by a Letter from Mr John Hurlbut of Wyoming that you had given permission for the Men
                            belonging to the Army, who were Inhabitants of & now are at Wyoming to continue at that place until further
                            Orders—You must be sensible such interference is very improper; & in future you will not presume to contravene the
                            Resolutions of Congress, or Orders of Your Superior officers. I am Sir Your Hble Servant.

                    